I am not in accord with the majority opinion which holds that the trial court committed reversible error in making the remarks therein set out. Character witnesses for the appellant testified that they had heard deceased's reputation discussed and that it was bad. Some of the state's witnesses testified that they had heard deceased discussed but had never heard his reputation questioned. Upon the ground that the witnesses had not shown themselves qualified to testify, counsel for appellant objected to the latter testimony and moved that it be stricken. As I read the remarks of the court, I do not think that his language is subject to the construction placed upon it in the majority opinion. The trial court emphatically stated that he was not commenting on whether or not the evidence was true. He said, "I don't know anything about it" (meaning the evidence). "The court's position is that if a man's name is brought up in discussion, the best evidence in the world is the fact that no one questions it." Clearly, the court did not have in mind the evidence that had theretofore been offered but, upon the other hand, had in mind a rule of law. The statements made were not a comment upon the admission or rejection of evidence or an expression from which the jurors might infer the feeling of the court as to the guilt or innocence *Page 80 
of the accused. (State v. Roland, 11 Idaho 490-496, 83 P. 337.)
In order to be prejudicial, the remarks must have influenced the jury in reaching its verdict. Conceding, without deciding, that the trial court erred in stating the probative value of negative evidence of reputation, it is not, in my opinion, sufficient cause for remanding the case for a now trial. InState v. Dowell, 47 Idaho 457, 68 A.L.R. 1061, 276 P. 39, it was held that character evidence is never vital to the defense of a criminal case; and that conclusion is particularly persuasive herein for the reason that both prosecution and defense introduced direct evidence of the homicide.
As disclosed by the statement in the majority opinion, the evidence amply warrants the jury's verdict. The killing of the deceased by appellant was a deliberate, premeditated, unjustifiable killing without excuse. This court has repeatedly held that a new trial ought never to be allowed notwithstanding some mistake or even misdirection by the judge provided the reviewing court is satisfied that justice has been done and that, upon the evidence, no other verdict could properly have been found. (State v. Marren, 17 Idaho 766, 107 P. 933; Statev. Silva, 21 Idaho 247, 120 P. 835.) This rule is based on legislative enactment (C. S., secs. 9084, 9191) and it is our duty to give to the statutes the effect intended by the legislature. These statutes were clearly intended to avoid the many miscarriages of justice occasioned by the strict adherence to the old rule of presumption that any error is prejudicial. (State v. Jurko, 42 Idaho 319, 245 P. 685.) In my opinion, in refusing to heed these enactments, the court has taken a backward rather than a forward step in the efficient enforcement of our criminal statutes.
What has been said is equally applicable to the error complained of concerning the trial court's refusal to permit appellant's counsel to cross-examine several character witnesses called by the state regarding an alleged act of violence by the deceased. The authorities are uniform that *Page 81 
such cross-examination is permissible solely for the purpose of testing the credibility of witnesses. (30 C. J. 175; Underhill, Crim. Evidence, p. 182.) Since numerous other of the state's character witnesses testified to the deceased's good reputation, I cannot view the credibility of the testimony of the witnesses in question as being sufficiently material as to warrant a new trial.
In my opinion, there is no question as to who was the aggressor at the immediate time of the shooting. Appellant armed himself with a gun, went to the place of business of the deceased and deliberately killed him and no necessity therefor appears. Before the plea of self-defense may be made available, it must appear that the accused had an honest belief in the necessity of taking the life of the deceased.
The judgment should have been affirmed.